      Case 3:21-cv-03751-WHO Document 1 Filed 05/05/21 Page 1 of 7




 1   JOSHUA B. SWIGART (SBN 225557)
     josh@swigartlawgroup.com
 2   SWIGART LAW GROUP, APC
     2221 Camino Del Rio S., Ste. 308
 3   San Diego, CA 92108
     Telephone: (866) 219-3343
 4   Facsimile: (866) 219-8344
     Attorneys for Petitioners
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                        NORTHERN DISTRICT OF CALIFORNIA
 8
 9
     Daniel Newman, Samuel S. Grizzle,    )   Case No: C21-3751 JSC
10   and Tammy Cook,                      )
                                          )   PETITION FOR ORDER
11                     Petitioners,       )   COMPELLING
                                          )   ARBITRATION
12   v.                                   )
                                          )
13   ZOOSK, INC., a Delaware              )
     Corporation;                         )
14                                        )
                                          )
15                     Defendant.         )
                                          )
16                                        )
                                          )
17                                        )
                                          )
18                                        )
                                          )
19                                        )
                                          )
20                                        )
                                          )
21                                        )
22
23
24
25
26
27
28


                             PETITION TO COMPEL ARBITRATION
      Case 3:21-cv-03751-WHO Document 1 Filed 05/05/21 Page 2 of 7




 1
 2         Petitioners file this Petition for Order Compelling Arbitration against
 3   Respondent Zoosk, Inc. (“Defendant” or “Respondent”) as follows:
 4                              NATURE OF THE PETITION
 5   1. Petitioners are three of approximately 1,300 Zoosk customers who are attempting
 6      to arbitrate individual claims against Zoosk in connection with a data breach that
 7      compromised the customer’s Personal Identifying Information (“PII”).
 8      Petitioners contend that Zoosk acted negligently and violated related California
 9      state and local laws.
10   2. Petitioners’ Terms of Use Agreement with Zoosk (“The Agreement”) contains a
11      sweeping arbitration provision. The Agreement requires Zoosk to pay filing,
12      administration, and arbitrator fees and costs necessary to commence arbitration
13      if the user is unable to pay.
14   3. Petitioners filed arbitration actions with JAMS, and sent notice to Zoosk.
15   4. Shortly thereafter counsel for Zoosk responded claiming that the arbitration
16      provision was waived due to the fact no pre-arbitration demand was made.
17   5. Counsel for Petitioners disagreed, but allowed Zoosk the time to review the
18      claims, as set forth under the contract, before having to respond to the demand
19      for arbitrations.
20   6. Counsel for Zoosk took no steps to attempt to resolve the claims, only asserted
21      certain provisions of the contract were waived.
22   7. Counsel for Petitioners then attempted to move forward with the filed
23      arbitrations.
24   8. Defendant refused to pay the filing fees to begin the arbitrations.
25
26
27
28

                                PETITION TO COMPEL ARBITRATION
         Case 3:21-cv-03751-WHO Document 1 Filed 05/05/21 Page 3 of 7




 1   9. Counsel for Petitioners filed approximately 65 arbitration demands on Zoosk1,
 2        including the named Petitioners herein.
 3   10. On January 26, 2021, JAMS imposed a deadline of February 2, 2020, for Zoosk
 4        to pay the Petitioners’ portion of the filing fee necessary to commence arbitration
 5        for the first 65 Petitioners’ demands.
 6   11. On February 10, 2021, Petitioners’ counsel informed Zoosk’s counsel that unless
 7        Zoosk timely appeared in the arbitration proceedings, Petitioners would be forced
 8        to move to compel arbitration in federal court.
 9   12. Several letters were exchanged between counsel and JAMS.
10   13. On multiple occasions, Zoosk’s counsel responded, making it clear that Zoosk
11        had no intention to arbitrate or pay the arbitration fees.
12   14. Zoosk has yet to pay a single filing fee and has objected to the arbitration matters
13        proceeding.
14   15. JAMS will not commence arbitration until it receives the fees Zoosk owes.
15   16. It cannot be reasonably disputed that Petitioners and Zoosk entered into an
16        agreement requiring them to arbitrate the issue of whether Zoosk was negligent
17        in its handling of Petitioners personal information.
18   17. Zoosk failed to meet that deadline and has shown no willingness to pay the fees
19        it owes with respect to any of Petitioners’ arbitration demands.
20   18. Zoosk has failed to comply with the Agreement through its refusal to pay the
21        filing fees owed under The Agreement. These fees are necessary for Petitioners
22        to begin arbitration.
23   19. Petitioners have filed this Petition to require Zoosk to abide by its own
24        Agreement.
25
26
27
     1
28    Although JAMS only can locate approximately 65 of those filings although counsel filed approximately
     77 demands.

                                    PETITION TO COMPEL ARBITRATION
      Case 3:21-cv-03751-WHO Document 1 Filed 05/05/21 Page 4 of 7




 1                                          PARTIES
 2   20. Petitioners are Zoosk customers.
 3   21. Respondent, Zooks, Inc., is a Delaware corporation.
 4                             JURISDICTION AND VENUE
 5   22. This Court has jurisdiction over this action pursuant to 9 U.S.C. § 4 and 28 U.S.C.
 6      §§ 1331 and 1367 because the underlying controversy involves claims arising
 7      under federal law.
 8   23. This Court has personal jurisdiction over Zoosk because Zoosk does substantial
 9      business in California.
10   24. Venue is proper in this district (San Francisco Division) pursuant to 9 U.S.C. § 4
11      and 28 U.S.C. § 1391(b) because the named Petitioners are residents of San
12      Francisco County and many of the acts and omissions complained of occurred in
13      San Francisco County.
14                           INTRADISTRICT ASSIGNMENT
15   25. This action is properly assigned to the San Francisco Division of this District,
16      pursuant to Civil Local Rule 3-2(c) and (d), because a substantial part of the
17      events or omissions that give rise to the claim occurred in San Francisco County,
18      which is served by the San Francisco Division.
19                                      BACKGROUND
20   26. Zoosk is an online dating service.
21   27. Petitioners are Zoosk customers who allege Zoosk negligently or recklessly
22      caused their PII to be compromised from a data breach.
23   28. Zoosk executed an agreement with its customers—The Agreement—requiring
24      that all parties to the agreement arbitrate any claim arising from the agreement in
25      accordance with JAMS’s procedures and rules. The agreement further requires
26      that arbitrations be conducted individually; it does not permit any class or
27      consolidated proceedings.
28

                                  PETITION TO COMPEL ARBITRATION
         Case 3:21-cv-03751-WHO Document 1 Filed 05/05/21 Page 5 of 7




 1   29. As discussed, pursuant to Zoosk’s Agreement, Petitioners’ counsel served
 2        demands for arbitration for Petitioners on Zoosk and JAMS.2
 3   30. Under the Agreement and JAMS’s consumer fee schedule, which JAMS has
 4        applied to Petitioners’ claims, Zoosk is required to pay a filing fee of about
 5        $1,700 for each demand.
 6   31. Petitioners’ counsel filed fee waiver requests. However, Zoosk declined to pay.
 7   32. Zoosk failed to pay the filing fees by the deadline set by JAMS. It has yet to pay
 8        a single filing fee.
 9   33. The deadline to pay the filing fee was extended to April 15, 2021.
10   34. JAMS will not commence arbitration until it receives the fees Zoosk owes.
11   35. It is undisputed that Petitioners and Zoosk entered into an agreement requiring
12        them to arbitrate their dispute surrounding the data breach.
13   36. Zoosk has failed to comply with its own Terms of Use Agreement because it has
14        refused to pay the filing fees it owes under the agreement—fees that are necessary
15        for Petitioners to begin their arbitrations.
16   37. Accordingly, this Court should compel Zoosk to arbitrate under 9 U.S.C. § 4.
17        //
18        //
19        //
20        //
21        //
22        //
23        //
24        //
25        //
26
27
28
     2
      Petitioners’ counsel also noted that demands for the remaining approximately
     1,300 Petitioners were forthcoming.
                                  PETITION TO COMPEL ARBITRATION
      Case 3:21-cv-03751-WHO Document 1 Filed 05/05/21 Page 6 of 7




 1                               PRAYER FOR RELIEF
 2   38. WHEREFORE, Petitioners respectfully request that this Court enter an Order
 3      requiring that:
 4         a. Zoosk shall pay all arbitration filing fees due for Petitioners’ pending
 5            demands for arbitration within 14 days of this Court’s Order; and
 6         b. Zoosk shall pay future JAMS invoices related to Petitioners’ arbitrations
 7            within 14 days of receipt.
 8
 9    Dated: May 5, 2021                   SWIGART LAW GROUP, APC
10
                                       By: /s/Joshua B. Swigart _____________
11                                         JOSHUA B. SWIGART
                                           Attorneys for Petitioners
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                              PETITION TO COMPEL ARBITRATION
      Case 3:21-cv-03751-WHO Document 1 Filed 05/05/21 Page 7 of 7




 1                                 CERTIFICATE OF SERVICE

 2         I certify that I shall cause the foregoing document to be served on Zoosk at its
 3
     counsel at Orrick, Herrington & Sutcliffe LLP, 222 Berkeley St, Boston, MA 02116-3740.
 4
 5
       Dated: May 5, 2021                       SWIGART LAW GROUP, APC
 6
                                            By: /s/Joshua B. Swigart _________________
 7                                             JOSHUA B. SWIGART
                                               Attorneys for Petitioners
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                 PETITION TO COMPEL ARBITRATION
